DETAILED ACTION
Receipt of Arguments/Remarks filed on August 31 2021 is acknowledged. Claims 1-33 were/stand cancelled. Claims 34-45 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Rejection
The terminal disclaimer filed on August 31 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10034961 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Thus the rejection of the claims on the ground of nonstatutory double patenting over US Patent No. 10034961 is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to a method of treating a dural defect in a patient with a specific dura substitute implant.  The prior art does not teach or suggest the instant claimed implant consisting of the three claimed layers wherein each layer consists of the specifically recited ingredients.  Thus the claims are allowable.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616